DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 12/24/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6, 26, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recite the word, “anticipate”, It is unclear to the Examiner as to the scope/bounds of this limitation of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by                                                                                                                                                                                                                                    CHOI [US 20110140649 A1].  
 1.    CHOI [US 20110140649 A1] discloses [Fig. 1], An apparatus comprising:
a first voltage regulator (160a); a second voltage regulator (160b);
a first switch (of 170) to selectively couple the first voltage regulator to the second voltage regulator, such that a first output node of the first voltage regulator is temporarily coupled to a second output node of the second voltage regulator via the first switch; 
a third voltage regulator (160c); and
a second switch (of 170) to selectively couple the first voltage regulator and the third voltage regulator.; 
8.    (Original) The apparatus of claim 1, wherein:
the first voltage regulator is to supply power to a first voltage domain (10); and the second voltage regulator is to supply power to a second voltage domain (110) that is physically adjacent to the first voltage domain.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 2-3, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI [US 20110140649 A1]   in view of TSUZAKI et al. [US 20160105113 A1].             
2.    CHOI [US 20110140649 A1] discloses [Fig. 1], a controller to turn on the first switch and the first voltage regulator.

TSUZAKI et al. [US 20160105113 A1] teaches [Fig. 1], the controller to turn on the first switch, in response to an overshoot in an output voltage. (see para. 0011)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of CHOI to include the control circuitry of TSUZAKI, because it provides improved output voltage stability.
3.    CHOI fails to disclose, wherein the controller is to turn off the first switch subsequent to one or both of:  the overshoot in the output voltage decreasing below a threshold value, or a pre-determined period of time after turning on the switch.
TSUZAKI et al. [US 20160105113 A1] teaches [Fig. 1], wherein the controller is to turn off the first switch subsequent to one or both of:  the overshoot in the output voltage decreasing below a threshold value, or a pre-determined period of time after turning on the switch (as when output voltage is not higher than the voltage reference). (see para. 0011)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of CHOI to include the control circuitry of TSUZAKI, because it provides improved output voltage stability.
25.    CHOI [US 20110140649 A1] discloses [Fig. 1], An apparatus comprising:
a first voltage regulator (160a); a second voltage regulator (160b); and
a switch (of 70) to selectively couple the first voltage regulator to the second voltage regulator, such that a first output node of the first voltage regulator is temporarily coupled to a second output node of the second voltage regulator via the switch;
a controller to turn on the switch.
CHOI fails to disclose, 
TSUZAKI et al. [US 20160105113 A1] teaches [Fig. 1], the controller to turn on the switch, in response to an overshoot in an output voltage, wherein the controller is to turn off the switch 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of CHOI to include the control circuitry of TSUZAKI, because it provides improved output voltage stability.


Conclusion
Allowable Subject Matter
Claims 4, 10-19, 22-24, 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 4:  The prior art of record fails to disclose or suggest an apparatus, includes:  a first output node of the first voltage regulator is temporarily coupled to a second output node of the second voltage regulator via the switch; and a controller to turn on the switch, in response to a rate of decrease in a load current of a first voltage domain being higher than a threshold rate.

Claim 11:  The prior art of record fails to disclose or suggest a system, includes:
an inter-domain switch to selectively transfer energy from the first output node to the second output node, in response to an overshoot in a first output voltage at the first output node; and a wireless interface to allow the processor to communicate with another system.

Claim 17:  The prior art of record fails to disclose or suggest a voltage regulator, includes:  to generate an error voltage at a node, and a switch to selectively couple the node to a ground terminal, to cause the error voltage to be substantially zero.

Claim 31:  The prior art of record fails to disclose or suggest an apparatus, includes:  a first output node of the first voltage regulator is temporarily coupled to a second output node of the second voltage regulator via the switch; a controller to turn on the switch in response to anticipating a decrease in a load current of a first voltage domain, wherein the first voltage regulator is to supply power to the first voltage domain.

Claim(s) 9, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5-6, 26, 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HENRY E LEE III/Examiner, Art Unit 2838